Case 1:05-md-01720-MKB-JO Document 7483 Filed 06/11/19 Page 1 of 2 PageID #: 111112
                                                                                              FILED
                                                                                          IN CLERK'S OFFICE
                                                                                    U.S. DISTRICT COURT E.D.N.Y.

   UNITED STATES DISTRICT COURT
                                                                                    ★      JUN 11 2019          ★
   EASTERN DISTRICT OF NEW YORK
                                                                                      BROOKLYN OFFICE

   In re PAYMENT CARD INTERCHANGE
   FEE AND MERCHANT DISCOUNT                                        No.05-MD-01720(MKB)(JO)
   ANTITRUST LITIGATION



      STATEMENT OF OBJECTIONS OF CLASS MEMBER SADLER BROTHERS OIL
                                             COMPANY.INC.


           Sadler Brothers Oil Company, INC (hereinafter "Company") accepted Visa and
   Mastercard transaction cards between 2004 and the present date. Company is a member of the
   Rule 23(b)(3) settlement class in this case, and it has not engaged in any other settlement of its
   claims against Visa and/or Mastercard. Company hereby submits its objections to the proposed
   settlement preliminarily approved by the Court in January ofthis year.

           Company is located at 517 North Main Street Emporia,Virginia. Company is a petroleum
   marketer engaged in the wholesale and retail sale of branded motor fuels. Since the early 1980's,
   it has accepted Visa and Mastercard transaction cards at retail service station and convenience
   store locations. Motor fuels at these locations have been sold under the Shell, Exxon, Sunoco,
   Citgo, and Texaco brands since 2004, and the credit card transactions at each location were
   processed by the applicable branded supplier.

           Company is concerned that the Court will concur in the arguments of Defendants that
   certain major oil company branded suppliers are entitled to file claims against the settlement fimd
   for transactions at retail locations where Company accepted the applicable Visa or Mastercard
   transaction cards and paid the interchange fees. Company understands that the Court has indicated
   that class counsel cannot represent both the branded suppliers and branded marketers, like
   Company, because only one of the two groups is entitled to settlement funds attributable to
   Company's retail locations. None of the class representatives were branded marketers, and
   branded marketer interests were not represented when the settlement was negotiated. Nor are they
   adequately represented now by a conflicted class counsel who are incapable of asserting branded
   marketer interests when they conflict with the interests of major oil companies.

           As of now. Company is totally in the dark as to whether, having accepted the cards and
   paid the interchange fees, it is part of the settlement class, whether it is entitled to a full or partial
   recovery,or whether any mechanism is in place to sort all ofthis out. Nothing in the Class Notice
   states whether Company or its branded supplier(whose fuel Company sells) have a right to recover
   for transactions at these locations. In short. Company is concemed that it is being deprived of its
   legal right to fully participate in the settlement.

          In addition to not knowing what recovery Company may be entitled to as part ofthe class
   settlement, we do not believe that proper efforts are being made to notify branded marketers, like
   Company,so that they can object to the settlement. Although Company was sent a Class Notice
Case 1:05-md-01720-MKB-JO Document 7483 Filed 06/11/19 Page 2 of 2 PageID #: 111113



   from the Claims Administrator, other branded petroleum marketers have received no notice even
   though they accepted the cards, and paid the fees, during the relevant period. The names and
   addresses of branded petroleum marketers, like Company, can be obtained by the Claims
   Administrator from the branded suppliers.

          Branded marketers should be informed now whether a procedural mechanism will be put
   in place to determine whether, and to what extent, branded marketers will participate in the
   settlement, what evidence they need to present, and whether there will be procedural hurdles they
   need to overcome to claim their rights as class members. Unless and until these issues are
   addressed and properly resolved by the Court, Company respectfully objects to the class
   settlement.

                                               Respectfully submitted,

                                               Sadler Brothers Oil Company,INC


                                               By: Brian B.Poar




                                                 ice rt€sident
